We are not impressed by appellant's claim that the trial court certified error in the bills of exception found in the record. The bills and the qualifications thereto give this court a fairly accurate picture of what happened, and it appears therefrom clearly that the court was not certifying error, but from the bills regarded in their entirety was explaining why he thought the admission of the evidence complained of was not error. We think the case falls under Pounds v. State, 128 Tex.Crim. R., 81 S.W.2d 698, opinion on rehearing.
The motion for rehearing is overruled. *Page 326